—In a consolidated action, inter alia, to recover damages for personal injuries, etc., the defendant Garo Hair Design, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Davis, J.), dated November 17, 1999, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The appellant established its entitlement to summary judgment by showing that there was no evidence of a defective condition which caused the plaintiffs’ decedent to fall. The plaintiffs failed to raise any triable issues of fact. Since a fact finder would be required to speculate as to the cause of the decedent’s fall, summary judgment was appropriate (see, Robinson v Lupo, 261 AD2d 525). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.